CORRECTED EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Short on 22 March 2022.
The application has been amended as follows: 
In the Specification:
In replacement paragraph [0022], 15th line therein, “shape” has been rewritten as --surface 122--.
In replacement paragraph [0027], 6th & 28th lines therein, “100” has been rewritten as --110--, respectively at these instances.
In replacement paragraph [0028], third line therein, “height” has been rewritten as --heighth--.
In replacement paragraph [0035], last line therein, --and coupled to the electronic device 130 through the second mode converter 150 as shown in Figure 4A-- has been inserted prior to the “.”.
In replacement paragraph [0036], 8th line therein, “Area2 484” has been rewritten as --Area1 482--; last line therein, “Area1 482” has been rewritten as --Area2 484--.
In replacement paragraph [0050], 8th line therein, --the-- has been inserted prior to “identification”.
In the Claims:
In claims 2, 3, lines 1 & 2 in each claim, “wherein treating the two-dimensional conductive surface comprises” has been rewritten as --wherein the two-dimensional conductive surface is treated by--, respectively at each instance.
In claims 4, 5 & 17, lines 1 & 2 in each claim, “the coupled at least the portion of” has been deleted, respectively at each instance.
In claims 4, 5 & 6, second line in each claim; in claim 9, lines 2 & 5; in claim 19, lines 2 & 5: “wave of” has been rewritten as --waves that propagate across--, respectively at each instance.
In claim 6, line 1, “at least a portion of” has been deleted.
In claim 9, lines 1 & 4, “a coupled at least” has been deleted, respectively at each instance.
In claim 9, lines 3 & 6, “of” has been changed to --at--, respectively at each instance.
In claim 11, lines 2 & 4 and in claim 20, lines 4 & 6, --second-- has been inserted prior to “electromagnetic waves”, respectively at each instance
In claim 12, line 2; in claim 13, line 2; in claim 19, lines 2 & 5: --second-- has been inserted prior to “electro-magnetic waves”, respectively at each instance.
In claim 12, last line, --of the surface-- has been inserted prior to “waveguide”.
In claim 13, lines 6 & 7, “the electro-magnetic” has been rewritten as --the second electro-magnetic waves--.
In claims 16 & 17, line 1 in each claim, “14” has been rewritten as --15--, respectively at each instance.
In claim 17, line 3, “provides at least one of electro-magnetic energy for charging” has been rewritten as --provides electro-magnetic energy for at least one of charging--.
In claim 19, lines 1 & 4, “a coupled” has been deleted, respectively at each instance; line 5, “surface of” has been rewritten as --surface having--. 
Claims 1-6, 8-14; 15-20 are allowable over the prior art of record.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --A surface waveguide with a two-dimensional conductive surface surrounded by a conductive wall--.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee